ahg investments llc alan ginsburg a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date r issued a notice of final partnership administrative adjust- ment fpaa determining adjustments to income on multiple grounds the fpaa also determined an sec_6662 gross_valuation_misstatement penalty as well as other pen- alties p conceded the adjustments to income on grounds other than valuation or basis in an attempt to avoid the gross valu- ation misstatement penalty and filed a motion for partial summary_judgment that this penalty does not apply as a matter of law held a taxpayer may not avoid application of the gross_valuation_misstatement penalty merely by conceding on grounds unrelated to valuation or basis we will deny p’s motion for partial summary_judgment thomas a cullinan for petitioner george w bezold for respondent opinion goeke judge this case is before the court on petitioner’s motion for partial summary_judgment filed pursuant to rule to which respondent objects respondent issued a notice of final_partnership_administrative_adjustment fpaa to petitioner a partner other than the tax_matters_partner tmp of ahg investments llc ahg investments the major adjustment in the fpaa was to disallow dollar_figure in losses allocated to petitioner for taxable_year sec_2001 and sec_2002 petitioner conceded on grounds other than valuation or basis that the fpaa adjustments were correct in an attempt to avoid application of the gross_valuation_misstatement penalty and has filed a motion for partial summary_judgment that this penalty does not apply as a matter of law for the reasons stated herein we will deny petitioner’s motion unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the inter- nal revenue code in effect for the years in issue verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie united_states tax_court reports background the relevant facts are not in dispute during the years at issue petitioner was a partner other than the tmp of ahg investments at the time the petition was filed he resided in florida also during the years at issue ahg investments’ tmp was helios trading llc at the time the petition was filed the mailing address for helios trading llc was in illinois it was not established where ahg investments’ prin- cipal place of business was or whether ahg investments had been dissolved at the time the petition was filed respondent’s fpaa enumerated alternative grounds in support of the adjustments and asserted accuracy- related penalties under sec_6662 for the portions of the underpayments of tax resulting from adjustments of partner- ship items attributable to a gross_valuation_misstatement in the petition petitioner conceded the fpaa adjustments were correct on the ground that petitioner was not at risk under sec_465 and thus was not entitled to deduct certain attributed losses in an amendment to the petition petitioner also conceded that the fpaa adjustments were correct on the ground that the transaction at issue did not have substantial economic_effect under sec_1_704-1 income_tax regs both sec_465 and sec_1_704-1 income_tax regs were among the grounds on which respondent supported the adjustments made in the fpaa petitioner filed a motion for partial summary_judgment regarding the gross_valuation_misstatement penalty arguing that this penalty does not apply as a matter of law because petitioner conceded the correctness of adjustments proposed in the fpaa on grounds unrelated to valuation or basis respondent contests petitioner’s motion for partial summary_judgment respondent also determined accuracy-related_penalties applied to the portion of each underpayment resulting from adjustments of partner- ship items attributable to negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie ahg invs llc v commissioner i summary_judgment discussion rule a provides that either party may move for sum- mary judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine dispute exists as to any material fact and that the issues presented by the motion may be decided as a matter of law see rule b 98_tc_518 aff ’d 17_f3d_965 7th cir we conclude that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law ii gross_valuation_misstatement penalty under sec_6662 a taxpayer may be liable for a penalty on any portion of an underpayment_of_tax attrib- utable to a gross_valuation_misstatement a gross_valuation_misstatement exists if the value or adjusted_basis of any property claimed on a tax_return is or more of the amount determined to be the correct amount of such value or adjusted_basis sec_6662 whether there is a gross_valuation_misstatement in the partnership context is determined at the partnership level sec_1_6662-5 income_tax regs we have previously held that when the commissioner asserts a ground unrelated to value or basis_of_property for totally disallowing a deduction or credit and a taxpayer con- cedes the deduction or credit on that ground any under- payment resulting from the concession is not attributable to a gross_valuation_misstatement 137_tc_136 citing 92_tc_827 today we depart from this holding instead ruling that a taxpayer may not avoid the gross_valuation_misstatement penalty merely by con- in addition we have extended that holding to situations where the tax- payer does not state the specific ground upon which the concession of the deduction or credit is based so long as the commissioner has asserted some ground other than value or basis for totally disallowing the relevant deduction or credit 137_tc_136 citing rogers v commissioner tcmemo_1990_619 and schachter v commissioner t c memo verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie united_states tax_court reports ceding a deduction or credit on a ground unrelated to value or basis_of_property a mccrary and todd cases in 92_tc_827 the tax- payers entered into a purported lease of a master recording and claimed resulting investment tax_credits before trial they conceded that they were not entitled to the claimed investment_tax_credit because the agreement was not a lease they did not contest the fair_market_value of the master recording at trial although other issues were addressed we held that the gross_valuation_misstatement penalty was inap- plicable as a result of their concession in disagreeing with the commissioner’s argument that a taxpayer cannot selec- tively concede a ground for disallowance in order to avoid an addition_to_tax we relied on the logic of a prior tax_court case 89_tc_912 862_f2d_540 5th cir todd ii we also exten- sively discussed and relied upon the court_of_appeals for the fifth circuit’s affirmation of todd i in todd ii the facts in todd i were similar to those in mccrary how- ever the taxpayers in todd i did not make a concession on a ground other than valuation or basis as in mccrary rather in todd i we had already disallowed claimed deduc- tions and credits on a ground other than valuation or basis after a trial noonan v commissioner tcmemo_1986_449 aff’d without published opinion sub nom hillendahl v commissioner 976_f2d_737 9th cir in analyzing the gross_valuation_misstatement penalty statute sec_6659 at the time the court_of_appeals for the fifth circuit in todd ii stated that unfortunately none of the formal legislative_history provides a method for calcu- lating whether a given tax underpayment is attributable to a valuation_overstatement todd ii f 2d pincite the court_of_appeals proceeded to adopt the same formula we applied in todd i stating in 89_tc_912 862_f2d_540 5th cir todd ii we recognized the potential for a tax- payer to concede on a ground other than valuation or basis posing a rhe- torical question i f a taxpayer were to concede that an asset was not placed_in_service and that no deductions or credits are allowable in order to avoid an addition_to_tax could that concession reasonably be refused verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie ahg invs llc v commissioner such a formula is found however in the general explanation of the economic_recovery_tax_act_of_1981 or blue_book prepared by the staff of the joint_committee on taxation though not technically legislative_history the supreme court relied on a similar blue_book in construing part of the tax reform act of calling the document a compelling contemporary indication of the intended effect of the statute the com- mittee staff explained sec_6659’s operation as follows the portion of a tax underpayment that is attributable to a valuation_overstatement will be determined after taking into account any other proper adjustments to tax_liability thus the underpayment resulting from a valuation_overstatement will be determined by comparing the taxpayer’s actual tax_liability ie the tax_liability that results from a proper valuation and which takes into account any other proper adjustments with actual tax_liability as reduced by taking into account the valuation_overstatement the difference between these two amounts will be the underpayment that is attributable to the valuation_overstatement applying this formula the tax_court determined that no portion of the todds’ tax underpayment was attributable to their valuation overstate- ments the todds’ actual tax_liability did not differ from their actual tax_liability adjusted for the valuation overstatements in other words the todds’ valuation of the property supposedly generating the tax benefits had no impact whatsoever on the amount of tax actually owed since the legislative_history of sec_6659 provides no alternative method of applying the statute we are persuaded that the formula con- tained in the committee staff ’s explanation evidences congressional intent with respect to calculating underpayments subject_to the penalty id pincite fn refs omitted quoting staff of the joint com- mittee on taxation general explanation of the economic_recovery_tax_act_of_1981 pincite j comm print blue_book the court_of_appeals in todd ii also quoted an example from the blue_book which states the determination of the portion of a tax underpayment that is attrib- utable to a valuation_overstatement may be illustrated by the following example assume that in an individual files a joint_return showing taxable_income of dollar_figure and tax_liability of dollar_figure assume further that a dollar_figure deduction which was claimed by the taxpayer as the result of a valuation_overstatement is adjusted down to dollar_figure and that another deduction of dollar_figure is disallowed totally for reasons apart from the valuation_overstatement these adjustments result in correct taxable_income of dollar_figure and correct_tax liability of dollar_figure accord- ingly the underpayment due to the valuation_overstatement is the dif- ference between the tax on dollar_figure dollar_figure and the tax on dollar_figure dollar_figure ie actual tax_liability reduced by taking into account the deductions disallowed because of the valuation_overstatement or dollar_figure verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie united_states tax_court reports sic todd ii f 2d pincite alteration in original fn ref omitted quoting blue_book pincite n the court_of_appeals concluded that congress intended the blue_book formula to be applied in determining liability for the gross_valuation_misstatement penalty id the court in todd ii reasoned that other considerations supported its holding stating that congress may not have wanted to burden the tax_court with deciding difficult valu- ation issues where a case could be easily decided on other grounds and that congress may have wanted to moderate the application of the sec_6659 penalty so that it would not be imposed on taxpayers whose overvaluation was irrele- vant to the determination of their actual tax_liability id pincite the court_of_appeals additionally stated that its holding would not lead to anomalous results that the effects of its holding may not be as inequitable as the commissioner claimed and that the fear that taxpayers will deny profit motivation to avoid sec_6659 penalties is unimpressive id pincite in mccrary we quoted extensively portions of todd ii relating to these considerations finding the argu- ment persuasive and adopting the rule in the case mccrary v commissioner t c pincite following this lan- guage we feel compelled to apply the formula referred to by the court_of_appeals and in our todd opinion b cases following mccrary and todd in addition to the tax_court the court_of_appeals for the ninth circuit has also adopted the reasoning of and holding in todd ii see 893_f2d_225 9th cir we agree with the reasoning employed by the fifth circuit in todd aff ’g tcmemo_1988_416 the court_of_appeals further stated that congress saw the gross valu- ation misstatement penalty as a measure to help the tax_court control its docket todd ii f 2d pincite citing h_r conf rept no pincite 1984_3_cb_1 the supreme court has not ruled on the issue addressed in todd ii but the u s government has recently filed a petition for a writ of certio- rari as a result of the court_of_appeals for the fifth circuit’s ruling for the taxpayer on a closely related issue in 471_fedappx_320 5th cir the supreme court has not yet granted or de- nied the government’s petition verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie ahg invs llc v commissioner however many other courts of appeals have rejected todd ii as an incorrect interpretation of the blue_book formula in 661_f3d_667 1st cir fidelity international the court_of_appeals for the first circuit encountered facts similar to those in todd i in fidelity international f 3d pincite the court_of_appeals reviewed todd ii and con- cluded that todd rests on a misunderstanding of the sources relied on and noted that the ninth circuit followed todd’s misreading in gainer the court_of_appeals for the first circuit noted that todd ii and gainer represented a minority view in opposition to the dominant view of the cir- cuits that have addressed this issue id pincite regarding the blue_book formula relied on in todd ii the court_of_appeals in fidelity international f 3d pincite stated in our view the blue_book formula is designed to avoid attrib- uting to a basis or value misstatement an upward adjustment of taxes that is unrelated to the overstatement but due solely to some other tax reporting error this is surely what the quoted language means in excluding from the overstatement penalty increased taxes due to any other proper adjustments this is quite different from excusing an over- statement because it is one of two independent rather than the sole cause of the same underreporting error in 682_f3d_1009 fed cir the court_of_appeals_for_the_federal_circuit reversed a court of federal claims ruling that the gross_valuation_misstatement penalty did not apply when a taxpayer con- ceded the commissioner’s adjustments on grounds other than basis or valuation the court_of_appeals noted that the court of federal claims cited several cases to support its decision to defer to the terms of the partnerships’ concession without further scrutiny two of which it found particularly persuasive todd ii and gainer id pincite8 the court_of_appeals in alpha i proceeded to reject the legal analysis employed in todd and gainer finding it flawed in material respects id pincite reviewing the blue_book for- mula and example relied on in todd ii the court_of_appeals in alpha i stated that t he blue_book in sum offers the unremarkable proposition that when the irs disallows two different deductions but only one disallow- ance is based on a valuation misstatement the valuation_misstatement_penalty should apply only to the deduction taken on the valuation verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie united_states tax_court reports misstatement not the other deduction which is unrelated to valuation misstatement the court in todd mistakenly applied that simple rule to a situation in which the same deduction is disallowed based on both valuation misstatement- and non-valuation-misstatement theories id pincite the court_of_appeals concluded that the flaws in the anal- ysis employed in todd and gainer were apparent id in 696_f3d_1124 11th cir aff ’g tcmemo_2011_195 the court_of_appeals for the eleventh circuit affirmed a tax_court case which held the taxpayers liable for the gross_valuation_misstatement penalty on appeal the taxpayers contended that because the transaction lacked economic_substance there was no value or basis to misstate and therefore nothing to trigger the valuation misstatement penalties the taxpayers also attempted to concede their position generally after losing in the tax_court regarding the concession the court_of_appeals in gustashaw stated that the taxpayer did not raise this argu- ment before the tax_court and we therefore decline to con- sider it for the first time on appeal even if we were to consider this argument it is substantially intertwined with and relies on a minority line of cases whose reasoning we reject infra id pincite n the court_of_appeals rejected the reasoning in todd ii and gainer stating that the court_of_appeals in todd ii misapplied the blue_book guidance and echoed the previously quoted language of the court_of_appeals for the first circuit in fidelity inter- national see supra p even the courts of appeals for the fifth and ninth cir- cuits have strongly suggested that todd ii and gainer are erroneous although both courts continue to follow the holdings of those cases on the basis of stare_decisis in 556_f3d_1056 9th cir aff ’g in part rev’g in part tcmemo_2006_131 the court_of_appeals for the ninth circuit recognized that many other circuits have rejected the logic of gainer and that those cir- the tax_court case did not address todd i or todd ii and distin- guished 893_f2d_225 9th cir see gustashaw v commissioner tcmemo_2011_195 slip op pincite aff ’d 696_f3d_1124 11th cir verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie ahg invs llc v commissioner cuits’ sensible method of resolving overvaluation cases cuts off at the pass what might seem to be an anomalous result- allowing a party to avoid tax penalties by engaging in behavior one might suppose would implicate more tax pen- alties not fewer however the court_of_appeals declined to follow the majority rule stating nonetheless in this circuit we are constrained by gainer id in 679_f3d_339 5th cir a three-judge panel of the court_of_appeals for the fifth circuit again applied todd ii in rejecting applica- tion of the gross_valuation_misstatement penalty however all three judges joined a special concurrence by judge prado which questioned the logic of todd ii after noting that the court’s hands were tied because the court was precedent-bound to follow the todd ii rule judge prado discussed the blue_book guidance stating the blue book’s formula and example are expressing a straightforward prin- ciple in mathematical terms do not apply the valuation_overstatement_penalty to a tax infraction such as an improper charitable deduction that is unrelated to ie incapable of being attributed to the valuation overstate- ment id pincite prado j concurring judge prado opined that the todd court misread the blue book’s elementary guidance and noted that opposition to todd ii is near-unanimous id pincite citing cases from the courts of appeals for the first second third fourth sixth and eighth circuits judge prado finally disagreed with todd ii on policy grounds stating that the case frustrates the purpose of the valuation-misstatement penalty by cre- ating a perverse incentive structure whereby tax- payers are encouraged to not solely misstate the value of assets but to create even more extreme scheme s so that they may concede a case on grounds other than basis or valu- ation if found out id pincite the cited opinions were 661_f3d_667 1st cir 196_f3d_147 3d cir aff ’g tcmemo_1997_385 118_f3d_184 4th cir aff ’g tcmemo_1996_167 982_f2d_163 6th cir aff ’g tcmemo_1991_449 933_f2d_143 2d cir aff ’g tcmemo_1989_684 and 876_f2d_616 8th cir aff ’g tcmemo_1988_427 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie united_states tax_court reports c appellate jurisdiction it is not clear to which court_of_appeals an appeal of this case would lie sec_7482 provides that generally a tax_court decision following a petition under sec_6226 ie a petition resulting from issuance of an fpaa shall be appealable to the u s court_of_appeals for the circuit in which the principal_place_of_business of the partnership is located however sec_7482 provides that if sec_7482 does not apply then such decisions may be reviewed by the court_of_appeals for the district of columbia in addition sec_7482 provides that not- withstanding the provisions of sec_7482 such decisions may be reviewed by any united_states court_of_appeals which may be designated by the secretary and the taxpayer by stipulation in writing not only have the parties not established where ahg investments’ principal_place_of_business was at the time the petition under sec_6226 was filed it was not established whether ahg investments had a principal_place_of_business at that time see eg peat oil gas assocs v commis- sioner tcmemo_1993_130 tax ct memo lexi sec_130 at parties failed to establish whether partnerships at issue had no principal_place_of_business so that venue for appeal is the court_of_appeals for the district of columbia in addition the parties have not stipulated or otherwise agreed to appeal the case to a specific u s court_of_appeals see sec_7482 on the basis of the record before us it appears that an appeal of this case would lie to the court_of_appeals for the d c circuit which has not ruled on the gross_valuation_misstatement penalty issue there is no evidence that an appeal would lie to the court_of_appeals for the fifth or ninth circuit for purposes of sec_7482 a partnership’s principal place of busi- ness shall be determined as of the time the petition under sec_6226 was filed with the tax_court while it appears ahg investments was dissolved at some point after the status of ahg investments was not conclusively established for purposes of petitioner’s motion verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie ahg invs llc v commissioner d stare_decisis and departure from todd and mccrary in 474_us_254 the supreme court stated t he important doctrine_of stare_decisis is the means by which we ensure that the law will not merely change erratically but will develop in a principled and intelligible fashion while stare_decisis is not an inexorable command the careful observer will discern that any detours from the straight path of stare_decisis in our past have occurred for articulable reasons and only when the court has felt obliged to bring its opinions into agreement with experience and with facts newly ascertained 285_us_393 brandeis j dissenting our history does not impose any rigid formula to constrain the court in the disposition of cases rather its lesson is that every successful pro- ponent of overruling precedent has borne the heavy burden of per- suading the court that changes in society or in the law dictate that the values served by stare_decisis yield in favor of a greater objective we have stated that stare_decisis generally requires that we follow the holding of a previously decided case absent special justification this doctrine is of particular importance when the antecedent case involves statutory construction 111_tc_210 aff ’d 214_f3d_1254 10th cir see also 97_tc_94 blak invs v commissioner tcmemo_2012_273 at there- fore respondent bears the heavy burden of persuading us that we should overrule our established precedent blak invs v commissioner at we find that respondent has met his burden to persuade us to overrule our precedent established by todd i and mccrary in those cases we reasoned that if another ground besides valuation_overstatement supports a deficiency that deficiency cannot be attributable to a valuation overstate- ment however the alternative view has been adopted by the majority of the u s courts of appeals these courts of appeals have reached the same result as the dissent in mccrary see mccrary v commissioner t c pincite gerber j dissenting even the courts of appeals for the fifth and ninth circuits which continue to follow the minority rule have strongly suggested that the majority rule is the correct one verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie united_states tax_court reports today we depart from our precedent following the minority rule and side with the majority rule by doing so we recog- nize that an underpayment_of_tax may be attributable to a valuation misstatement even when the commissioner’s deter- mination of an underpayment_of_tax may also be sustained on a ground unrelated to basis or valuation we agree with judge prado of the court_of_appeals for the fifth circuit that the blue book’s formula and example merely express a straightforward principle in mathematical terms do not apply the valuation_overstatement_penalty to a tax infrac- tion such as an improper charitable deduction that is unre- lated to ie incapable of being attributed to the valuation_overstatement bemont invs l l c f 3d pincite prado j concurring in reaching our holding we have considered factors other than those relating to the blue_book formula and example the most prominent of these secondary factors regards judicial economy in mccrary we supported our decision in part by noting that it would encourage taxpayers to settle cases involving the valuation_misstatement_penalty and thus avoid trials on difficult valuation issues see mccrary v commissioner t c pincite concerns relating to although our ruling today may reduce the number of cases conceded by taxpayers attempting to avoid gross_valuation_misstatement penalties judicial economy are not a sufficient reason to disregard or continue to incorrectly apply the clear formula and example in the blue_book see id pincite gerber j dissenting judicial economy should apply to situations where alternative grounds are available to support the same determination indeed our ruling today may improve judicial economy in the long term by discouraging taxpayers from engaging in tax-avoidance practices see gustashaw v commissioner we agree with 92_tc_827 and todd i that the blue_book formula and example represent the correct method of calculating the portion of an underpayment_of_tax to which the gross_valuation_misstatement penalty may be applied ie that the for- mula represents how congress intended the penalty to be applied how- ever we rule today that the formula yields a different result than the re- sult reached in those cases we acknowledge that our ruling today might lead to more trials on questions of valuation verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie ahg invs llc v commissioner f 3d pincite7 alpha i l p f 3d pincite an interpretation of the statute that allows imposition of a valu- ation misstatement penalty even when other grounds are asserted furthers the congressional policy of deterring abu- sive tax_avoidance practices bemont invs l l c f 3d pincite prado j concurring as a policy matter the todd rule could incentivize improper tax behavior fidelity international f 3d pincite although alternative grounds with lower or no penalties existed for disallowing the same claimed losses such a fact hardly detracts from the need to penalize and discourage the gross value misstatements in addition we find the other factors mentioned in mccrary in support of its ruling regarding equitable consid- erations and moderation of penalties to be similarly uncon- vincing over the years certain taxpayers have purposefully used the holdings in todd i and mccrary to avoid gross valu- ation misstatement penalties which would otherwise apply to them see bemont invs l l c f 3d pincite prado j concurring under the todd ii rule by crafting a more extreme scheme and generating a deduction that is improper not only due to a basis misstatement but also for some other reason taxpayers have increased their chance s of avoiding the valuation-misstatement penalty we believe that over the years the actions taken by such taxpayers have frustrate d the purpose of the valuation-misstatement pen- alty id for the foregoing reasons we conclude that a taxpayer may not avoid application of the gross_valuation_misstatement penalty merely by conceding on grounds unre- lated to valuation or basis iii conclusion we hold that petitioner’s concessions under sec_465 and sec_1_704-1 income_tax regs do not prevent application of the gross_valuation_misstatement penalty to the underpayments of tax as a matter of law therefore we will deny petitioner’s motion for partial summary_judgment under rule in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie united_states tax_court reports to reflect the foregoing an appropriate order will be issued denying petitioner’s motion for partial sum- mary judgment reviewed by the court thornton halpern foley vasquez gale marvel wherry kroupa holmes paris kerrigan and lauber jj agree with this opinion of the court gustafson morrison and buch jj did not participate in the consideration of this opinion f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v ahg invs jamie
